Citation Nr: 0332639	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1949 and September 1949 to June 1968.  He died in July 
1989, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appellant was scheduled to appear at a hearing before a 
Veterans Law Judge in March 2003.  She was given ample 
notification via a letter dated in November 2002.  Thus, the 
appellant has been afforded her due process considerations.  
The appellant failed to appear without presenting any good 
cause and without a request for a postponement; thus, it can 
be presumed that the original request for a hearing has been 
withdrawn, and the Board can proceed on the matter based on 
the current evidence of record.  38 C.F.R. § 21.704 (2003).  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In a May 1998 decision, the Board denied service 
connection service connection for the cause of the veteran's 
death.  

3.  Evidence received since the May 1998 Board decision is 
either duplicative or cumulative of evidence previously 
received or does not bear directly and substantially on the 
matter under consideration.  



CONCLUSIONS OF LAW

1.  The Board's May 1998 decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1104 (2003).  

2.  New and material evidence has not been submitted since 
the Board's May 1998 decision to reopen the appellant's claim 
of service connection for cause of the veteran's death.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the appellant of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a December 2001 letter, a February 2002 letter and the 
September 2002 Statement of the Case.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003).  In the instant case, in the December 
2001 VCAA letter referenced above, the appellant was advised 
that she had 60 days to respond to the request for additional 
information.  The appellant submitted a statement within that 
60-day period.  Following the February 2002 letter, which 
provided an additional 60 days to respond, the appellant 
submitted additional evidence.  There is no indication of any 
additional evidence.  The appellant's representative has also 
submitted written argument regarding the merits of the issue 
on appeal, with no indication of outstanding, relevant 
evidence.  In view of the foregoing, the Board finds that the 
appellant was not prejudiced by the defective notice in the 
December 2001 letter.  Consequently, a remand for additional 
notification would serve no useful purpose and only serve to 
delay a final decision in this matter.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  38 U.S.C.A. § 5103A(d) (West 2002).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the appellant would aid in substantiating her claim.  As VA 
has fulfilled the duty to assist and notify, the Board finds 
that no additional action is necessary.  

The Board rendered a decision in May 1998, confirming the 
prior denial; that decision was final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1104 
(2003).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

It is noted that while regulations implementing the VCAA 
contain an amendment of the definition of new and material 
evidence and rules prescribing certain VA duties in the 
context of an attempt to reopen a finally decided claim, 
these changes specifically apply only to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2002).  As the veteran's claim to reopen 
was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to newly-filed claims, the Board finds that such provisions 
are inapplicable here.

At the time of the Board's May 1998 decision, the evidence 
included the veteran's service medical records, US Naval 
Hospital records, and Report of the Death of an American 
Citizen Abroad, and the appellant's statements and hearing 
testimony.  

There service medical records included a history of 
epigastric pain and notations of possible ulcer disease.  At 
the time of the separation examination in January 1968, there 
were no complaints or findings related to gastrointestinal 
hemorrhage, esophageal and gastric varices, or hepatic 
cirrhosis.  

Hospital records dated in from October 1987 to July 1989 from 
the US Naval Hospital in Subic Bay reflected treatment for 
ascites secondary to liver cirrhosis due to chronic 
alcoholism.

The Report of the Death of an American Citizen Abroad 
reflects that the veteran died in July 1989 of upper 
gastrointestinal hemorrhage due to probable 
esophageal/gastric varices due to hepatic cirrhosis 
(alcoholism).  At the time of his death, service connection 
had not been established for any disability.  

The appellant testified at a hearing in April 1997.  She 
stated that the veteran had been treated for gastrointestinal 
conditions at Clark Air Force Hospital beginning in June 1968 
until the time of his death in 1989.  Nonetheless, the 
appellant was unable to provide records to substantiate such 
treatment.  Moreover, the National Personnel Records Center 
(NPRC) confirmed that all pertinent and available records had 
been sent previously and were associated with the claims 
folder.  

Based on that evidence, the Board found that there was no 
evidence of a relationship between the disorders that caused 
the veteran's death and his period of service.  The 
conditions which caused the veteran's death were diagnosed 
nearly twenty years after service.  Moreover, with respect to 
the appellant's contentions that the veteran's death was due 
to disabilities that developed as a result of exposure to 
radiation, the Board determined that even conceding exposure 
to radiation, the disorders from which the veteran ultimately 
succumbed were not ones that were enumerated in the 
regulations so as to presume service connection.  38 C.F.R. 
§ 3.309 (2003).  Thus, the Board denied service connection 
for the cause of the veteran's death.  

The evidence submitted subsequent to the Board's May 1998 
decision consists of duplicates of the veteran's service 
records, US Naval Hospital records and the Report of the 
Death of an American Citizen Abroad.  Essentially, evidence 
associated with the claims folder since the May 1998 Board 
decision is duplicative of previously considered evidence.  
Further, the appellant's statements are either duplicative of 
previous testimony and statements or cumulative of those 
previously considered statements.  In this sense, the 
evidence submitted subsequent to the May 1998 Board decision 
is not new and material for the purposes of reopening the 
appellant's service connection claim.  38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that evidence received since 
the May 1998 Board decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
appellant's claim is not reopened.  38 U.S.C.A. § 5108.  The 
appeal, therefore, is denied.  



ORDER

New and material evidence not having been received so as to 
permit a reopening of the appellant's service connection 
claim, her claim is denied.  



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



